              Case 1:21-cr-00185-RMB Document 1 Filed 03/04/21 Page 1 of 1 PageID: 1

PROB 22                                                                                                          CASE NUMBER (Tran. Court)
(Rev. 2/88)                                                                                                      2:19CR00048-01
                              TRANSFER OF JURISDICTION
                                                                                                                 CASE NUMBER (Rec. Court)
                                                                                                                 21-CR-185 (RMB)


NAME AND ADDRESS OF SUPERVISED RELEASEE:                                     DISTRICT                            DIVISION
George Peltz                                                                 Eastern District
                                                                             of Pennsylvania
                                                                             NAME OF SENTENCING JUDGE
                                                                             The Honorable Jeffrey L. Schmehl
                                                                             DATES OF SUPERVISED RELEASE:        FROM            TO
OFFENSE                                                                                                          10/21/2020      10/20/2022


Tax evasion (Count One); failing to pay over payroll taxes (Count Two); and theft from employee benefit plan (Count
Three).

PART 1 - ORDER TRANSFERRING JURISDICTION

UNITED STATES DISTRICT COURT FOR THE Eastern             District of Pennsylvania
        IT IS HEREBY ORDERED that pursuant to 18 U.S.C. 3605 the jurisdiction of the supervised releasee named
above be transferred with the records of the Court to the United States District Court for the District of New Jersey upon
that Court’s order of acceptance of jurisdiction. This Court hereby expressly consents that the period of supervised release
may be changed by the District Court to which this transfer is made without further inquiry of this Court.*




          Date                                                                    United States District Judge

*This sentence may be deleted in the discretion of the transferring Court.

PART 2 - ORDER ACCEPTING JURISDICTION

UNITED STATES DISTRICT COURT FOR THE            District of New Jersey
       IT IS HEREBY ORDERED that jurisdiction over the above-named supervised releasee be accepted and
assumed by this Court from and after the entry of this order.




          Effective Date                                                          United States District Judge
